DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 11/02/2022, has been entered and carefully considered.  Claims 1, 8 and 16 are amended.  Claims 1-20 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, filed on 11/02/2022, pages 7-9, with respect to the amended features “wherein each of the plurality of event detectors comprises at least two optical isolators and at least two signal translators” of claims 1, 8 and 16. The arguments have been fully considered but are not persuasive.
	Regarding the argument, applicant acknowledged that applicant’s specification [0108] “Buffer 1312 a could be an isolation device such as optical isolation”. However, applicant argues there is no support in Schwartz [0076] that a resistor string, a buffered voltage or a digital-to-analog converter is equivalent to at least three optical isolators as claimed. Examiner notes, this is well known in the art that optical signal is carried by fiber optic cable that composed of glass or plastic optical fiber core. 
Schwartz [0030-0033, 0063, 0073-0076] describes a sensor device may use capacitive, elastive, resistive, inductive, magnetic acoustic, ultrasonic, and/or optical techniques to detect the position or motion. The sensor device includes receivers with one or more of wireless interconnects, Examples include Bluetooth, RF. The sensor processor may comprise sensor circuitry that transmit and receive analog and/or digital signals. The sensor processor 360 may comprise sensor circuitry that contains a plurality of D/A converters or analog/digital converters (ADCs). Fig. 4 shows the sensor circuitry that includes plurality of receiver channels 370 (e.g., 3701, 3702, 3703). Each of the receiver channels provides complex resistor string, buffered the signal voltage (e.g., by a buffer) and a digital-to-analog converter that is able to receive an analog signal and deliver a digital signal. Further, none of these receiver channel components, resistor string, buffer and digital-to-analog converter can carry optical signal. That is, each of the three receiver channels includes buffer that buffers signal voltage, resistor and analog/digital converters ( ADCs) in the supporting components 412 that performs optical isolation and signal translation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-5, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 2017/0018167) hereinafter Dey, in view of Schwartz et al., (US 2015/0177887), and further in view of Sexton et al., (US 2010/0040375) hereinafter Sexton.
Regarding Claim 1, Dey teaches a system comprising: a plurality of event detectors, the plurality of event detectors interconnected via a common interconnect of propagating interconnect signals among the plurality of event detectors ([Para. 0043-0045, 0123-0124] Fig. 2A shows security system 200 includes plurality of event detectors, e.g., security alarm detector, Open/Close detector, motion detector etc., are connected to a common interconnected network 70, such as a mesh-type WiFi network using IEEE 802.15 protocol (i.e., propagating wireless signals) among mesh network) as shown in Figs. 7A-7B. [Para. 0021, 0026-0040, 0054, 0064-0065] in some implementations, a sensor that may be an event detector may transmit data of an event. Figs. 7A-7B shows a security system includes sensors 71, 72 (plurality of event detectors) may detect security events and transmit them to the controller via a common interconnected network 70); 
wherein each of the plurality of event detectors comprises a radio frequency detector ([Para. 0119, 0149] the sensors may be radio frequency (RF) sensors); at least one receiver configured to indirectly couple to the common interconnect, the at least one receiver configured to receive the interconnect signals propagating among the plurality of event detectors on the common interconnect, the interconnect signals indicative of events detected by the plurality of event detectors,  ([Para. 0128, 0137-0139, 0180-0184] Fig. 7B shows a remote system 74 may receive signal from smart entry detectors (e.g., sensors 71, 72) indicative of entry point is opened, broken, breached, and/or compromised. The remote system 74 may be a central server or a cloud-computing system is indirectly coupled to the mesh-type Wi-Fi network 70 receive sensor data from sensors 71, 72 and provide aggregated data to a controller 73), 
wherein the at least one receiver is electrically isolated from the common interconnect ([Para. 0149] the WiFi network 70 uses Bluetooth Low Energy (BTLE) signals, Wi-Fi pairing signals, near field communication (NFC) signals, radio frequency (RF) signals (i.e., electrically isolated), 
 a base station in communication with the at least one receiver, the base station comprising a processor configured to generate interconnect data associated with a first event detector among the plurality of event detectors, the interconnect data being information about the first event detector based, at least in part, on the interconnect signals ([Para. 0123-0124, 0128] Fig. 7B show a controller 73 (i.e., base station) may communicate via a local network 70 such as a Wi-Fi network, which may be a mesh-type network (i.e., interconnected) with each sensor devices 71, 72, device 75, alarm device 76 and remote system 74 (i.e., receiver). The controller 73 may include a processor or special-purpose computer. [Para. 0144-0146] For example, if smoke is detected by one of the sensors 71, 72, the controller 73 may transmit a message to the remote system 74. [Para. 0032-0033, 0048, 0075-0076] the controller 73 (base station) may receive intrusion event data from sensors. The controller makes a determination according to the received data and/or events, and may generate event confidence score (interconnect data) associated with detection data via the mesh network 70), 
, wherein: the processor generates interconnect metadata indicative of a history of false alerts from at least one event detector of the plurality of event detectors, ([Para. 0031, 0066, 0070-0076, 0085-0086] Events detected by a sensor (e.g., sensors 71, 72 shown in FIGS. 7A, 7B) may be transmitted to a controller of the security system 200. The controller may determine the detected event is an intrusion event (event detector data) based on the historical patterns to find anomalous occupancy, and generate an event confidence score between 0 and 1, event metadata (e.g., open from inside, open from outside, close form inside, close from outside, or the like) indicative of historical false alarms from the sensor), each event detector of the plurality of event detectors is associated with each other event detector of the plurality of event detectors [Para. 0077-0078] Fig. 2A shows each of the intrusion detector 240, security alarm detector 272, tamper detector 250, is associated with each other event detector of the security system 200)
, and the interconnect metadata is based, at least in part, on data from a sensor that is proximate to the plurality of event detectors ([Para. 0064, 0071-0077, 0148] the intrusion detector 240 may receive a signal and/or data from a sensor of an event when a door and/or window state changes (i.e., event metadata). The event metadata, such as inside, outside, orientation, height, occlusion, etc. is based on the detected data from sensors 71, 72 connected in the mesh-type network 70 (proximate to the event detectors) as shown in Fig. 7B. Fig. 7B shows a security system including alarm detector and one or more sensors 71, 72 are within a predetermined proximity to the building), and the sensor data is not associated with the plurality of event detectors, and a transmitter configured to transmit the interconnect data to a computing device via a network interface ([Para. 0143-0146] describes when an environmental event is detected by sensor outside of the smart-home environment, the sensor data is transmitted to a central server 73 or cloud-computing system of the remote system 74 that associated with a fire department or the local law enforcement via a communication interface, such as a Wi-Fi or other wireless interface [0119]. That is the sensor data is not associated with the plurality of detectors.  
Dey does not disclose each of the plurality of event detectors comprises at least two optical isolation devices and at least two signal translators, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation.
Schwartz teaches each of the plurality of event detectors comprises at least two optical isolation devices and at least two signal translators
Examiner notes, the examiner has given the claims their broadest reasonable interpretation consistent with the applicant’s specification. Applicant’s specification [0108] describe an event detector circuitry includes “an isolation device such as analog or digital radio receiver and transmitter…Signal Translator could be, for example, a voltage step up/down, radio mixer, an analog to digital convertor.” Thus, the examiner interprets “optical isolation device” as “a buffer circuit, or analog or digital radio receiver and transmitter”, and ”signal translator” as “D/A converters”. 
Schwartz [Para. 0030-0033, 0063, 0073-0076] describes a sensor device may use capacitive, elastive, resistive, inductive, magnetic acoustic, ultrasonic, and/or optical techniques to detect the position or motion. The sensor device includes receivers with one or more of wireless interconnects, Examples include Bluetooth, RF. The sensor processor may comprise sensor circuitry that transmit and receive analog and/or digital signals. The sensor processor 360 may comprise sensor circuitry that contains a plurality of D/A converters or analog/digital converters (ADCs). Fig. 4 shows the sensor circuitry that includes plurality of receiver channels 370 (e.g., 3701, 3702, 3703). Each of the receiver channels provides complex resistor string, buffered the signal voltage (e.g., by a buffer) and a digital-to-analog converter that is able to receive an analog signal and deliver a digital signal. Further, none of these receiver channel components, resistor string, buffer and digital-to-analog converter can carry optical signal. That is, each of the receiver channels includes buffer to buffer signal voltage, resistor and analog/digital converters ( ADCs) in the supporting components 412 that performs optical isolation and signal translation.
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Dey and Schwartz to reduce the effects of noise and to improve reliably sensor signals [0008].
The combination of Dey and Schwartz does not disclose wherein the at least one receiver is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation.
Sexton teaches wherein the at least one receiver is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation ([Para. 0022-0028, 0039] Fig. 4 shows an exemplary embodiment of a system 100 for monitoring and controlling devices in a subsea environment 104 includes one or more sensor nodes 106 (i.e., event detectors) that are operably coupled to one another and to at least one central controller 108 via the communication network 110, which comprises optical mesh network capable of providing optical and acoustic communication between and among the sensor nodes 106 and the central controllers 108 (i.e., base station). The sensor nodes 106 includes an acoustic transceiver 106c and an optical transceiver 106d. The sensor node 106 may transmit and receive optical data signals to and from a plurality of other sensor nodes and/or central controllers 108 in an optical mesh network. That is, the plurality of event detectors couple to a common interconnect, wherein the optical transceiver 106d and the acoustic transceiver 106c is electrically isolated comprises an inductive isolation).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Dey, Schwartz and Sexton to reduce interference and improve signal propagation and shorter communication delay.

Regarding Claim 2, the combination of Dey, Schwartz and Sexton, specifically, Dey teaches wherein the interconnect data associated with the first event detector includes information indicative of an alert status of the first event detector, an operational status of the first event detector, identifying information for the first event detector, or a combination thereof ([Para. 0038-0039, 0042, 0077, 0120] the open/close detector 213 may receive data from a sensor 71, 72 of FIGS. 7A-7B) regarding whether a window and/or door has been opened related to an intrusion state open/close status, tamper state, security alarm state, health state. The tamper detector may include tamper state indicates whether the sensor has been tampered and regarding the operational status of the security system).
Regarding Claim 3, the combination of Dey, Schwartz and Sexton, specifically, Dey teaches wherein the processor generates the interconnect metadata (e.g. system parameters, or operating parameters) using secondary data (sensor data) associated with the interconnect signals ([Para. 0027-0028, 0030-0031, 0038] the controller 73 (base station) interconnected with each sensor devices 71, 72 of a security system as shown in Figs. 7A and 7B may receive detection data (intrusion event [0024-0025]) from sensors and may generate a threat level (interconnect metadata) associated with detection data via the mesh network 70), the interconnect metadata being information providing context to the interconnect data obtained from sources external to the common interconnect ([Para. 0031-0032] the determined threat level may be based the pre-alarm time obtained from a user, and may be based on the database of events (i.e., previous interconnect data)).

Regarding Claim 4, the combination of Dey, Schwartz and Sexton, specifically, Dey teaches wherein the secondary data includes sensor data provided by sensors unassociated with the plurality event detectors ([Para. 0146, 0180-0181] Fig. 8, In a large regions, the remote system 74 may aggregate and analyze sensor data from multiple locations. For example, sensor data collected from sensors and the threat level generated by the controller located in system 81, which is unassociated with sensors and controller located in system 82, where the system 81 and 82 may be miles away from each other, and the sensor data may be transmitted to the remote system 74 that is associated with a fire department or transmitted to the remote system 74 that is associated with local law enforcement).
Regarding Claim 5, the combination of Dey, Schwartz and Sexton, specifically, Dey teaches wherein the secondary data (i.e., sensors data) includes information about a second event detector of the plurality of event detectors determined, at least in part, from the interconnect signals ([Para. 0025-0028, 0030-0032] FIG. 1, the mesh network 100 includes sensors detecting environmental condition data (interconnect signals) of a package, and shared among devices connected to the mesh network . The environmental condition data may include temperature collected from sensor located inside a package (secondary data). Where the plurality of sensors all of which are sharing information in a collaborative ecosystem. For example, a sensor data indicative of internal temperature of the package is detected by sensors located inside an insulated package, and external temperature detected by sensors located outside of the package).

Regarding Claim 7, the combination of Dey, Schwartz and Sexton, specifically, Dey teaches wherein the transmitter comprises a wireless transmitter ([Para. 0186] Fig. 9 show an example of computing device may be used to implement a a controller, a device including sensors as disclosed herein, or the like including network interface 29 that provides wireless connection with network 70).

Regarding Claim 20, the combination of Dey and Schwartz does not disclose wherein the indirect coupling is one of optical, inductive and capacitive.
Sexton teaches wherein the indirect coupling is one of optical, inductive and capacitive ([Para. 0022, 0025-0027] Fig. 4a shows a mesh network 110 capable of providing optical and acoustic communication between one or more sensor nodes 106 that are operably coupled to one another and to at least one central controller 108 (i.e. indirect coupling). Fig. 6 shows each of the sensor nodes is operably coupled to an optical transceiver 106d, which includes an optical transmitter 106 da and an optical receiver 106 db. That is, each of the sensors and central controllers are indirectly coupling each other by an optical or acoustic induction).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Dey, Schwartz and Sexton to reduce interference and improve signal propagation and shorter communication delay.

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Schwartz and Sexton as applied to claim1 above, and further in view of Mitchell et al. (Pat. Pub. US 2016/0117868) hereinafter Mitchell.

Regarding Claim 6, the combination of Dey, Schwartz and Sexton does not disclose wherein the computing device comprises a virtual computing device operating on a server. 
Mitchell teaches wherein the computing device comprises a virtual computing device operating on a server ([Para. 0065, 0067] Fig. 1, describes the vehicle management system 100 can be a cloud-implemented platform hosted in one or more virtual servers for collecting vehicle sensor data obtained from the plurality of in-vehicle sensors 230 as shown in Fig. 2 [0028]).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Dey, Schwartz, Sexton and Mitchell to improve sensors operations for the vehicle.

5.	Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dey, in view of Schwartz and Sexton, and further in view of Wu et al. (Pat. Pub. US 2017/0364818) hereinafter Wu.

Regarding Claim 8, Dey teaches A computer-implemented method comprising: receiving, at a base station, data from a first monitor device monitoring interconnect signals propagating among a plurality of event detectors on a common interconnect ([Para. 0123-0124, 0132] Figs. 7A-7B, show an example of a security system and/or smart-home network, which may be implemented over a local network 70 such as a Wi-Fi (i.e., common interconnect), which may be mesh-type network for sensors 71, 72 (plurality of event detectors such as hazard detectors), controller 73 (i.e., base station) and remote system 74 (i.e., monitor device) to communicate with one another. [Para. 0180-0181] the controller 73 may receive at least a portion of the gathered and/or aggregated data from the remote system 74, which monitoring sensors data (i.e., interconnect signal from sensor 71 and 72) propagating on the mesh-type network 70),
 the interconnect signals indicative of events detected by the plurality of event detectors, the plurality of event detectors interconnected via the common interconnect  ([Para. 0043-0045, 0123-0124] Fig. 2A shows security system 200 includes plurality of event detectors, e.g., security alarm detector, Open/Close detector, motion detector etc., are connected to a common interconnected network 70, such as a mesh-type WiFi network using IEEE 802.15 protocol (i.e., propagating wireless signals) among mesh network) as shown in Figs. 7A-7B. [Para. 0021, 0026-0040, 0054, 0064-0065] in some implementations, a sensor that may be an event detector may transmit data of an event via network 70. Figs. 7A-7B shows a security system includes sensors 71, 72 (plurality of event detectors) may detect security events and transmit them to the controller via a common interconnected network 70); wherein each of the plurality of event detectors comprises a radio frequency detector ([Para. 0119, 0149] the sensors may be radio frequency (RF) sensors), and wherein the base station is electrically isolated from the common interconnect ([Para. 0149] the controller 73 connected to the WiFi network 70 which is uses Bluetooth Low Energy (BTLE) signals, Wi-Fi pairing signals, near field communication (NFC) signals, radio frequency (RF) signals (i.e., electrically isolated), 
, and analyzing, at the base station, the data received from the first monitor device to generate a status report associated with a first event detector among the plurality of event detectors ([Para. 0122, 0128, 0147] the controller 73 (base station) receives aggregated data from the remote system 74 (i.e., monitor device) and analyze environmental information associated with one or more sensors, and may display to present an operational status message (i.e., status report) associated with a security event, an environmental event, an operational condition, or the like, according to information received from at least one or the sensors 71, 72), the status report including information about the first event detector inferred, in part, from the interconnect signals ([Para. 0147] the status message (i.e., status report) associated with a security event, an environmental event, an operational condition, or the like, according to information received from at least one or the sensors 71, 72); 
wherein: the information about the first event detector comprises metadata indicative of a history of false alerts from the first event detector ([Para. 0038, 0043, 0066, 0069-0070, 0074-0076] The intrusion detector 240 may include a threat estimator 246, which may generate a threat level (intrusion state) including a value between 0 and 1 according to the time and/or location (i.e., metadata) of the intrusion received from a sensor (e.g., sensor 71, 72 of FIGS. 7A-7B). The intrusion state may correspond to an event that may represents a probability of intrusion which indicative of historical false alarms or a historical patterns of anomalous alarms from the sensor), 
, and each event detector of the plurality of event detectors is associated with each other event detector of the plurality of event detectors  [Para. 0077-0078] Fig. 2A shows each of the intrusion detector 240, security alarm detector 272, tamper detector 250, is associated with each other event detector of the security system 200)
the metadata is based, at least in part, on data from a sensor that is proximate to the plurality of event detectors ([Para. 0064, 0071-0077, 0148] the intrusion detector 240 may receive a signal and/or data from a sensor of an event when a door and/or window state changes (i.e., event metadata). The event metadata, such as inside, outside, orientation, height, occlusion, etc. is based on the detected data from sensors 71, 72 connected in the mesh-type network 70 (proximate to the event detectors) as shown in Fig. 7B. Fig. 7B shows a security system including alarm detector and one or more sensors 71, 72 are within a predetermined proximity to the building)
, and the sensor data is not associated with the plurality of event detectors ([Para. 0143-0146] describes when an environmental event is detected by sensor outside of the smart-home environment, the sensor data is transmitted to a central server 73 or cloud-computing system of the remote system 74 that associated with a fire department or the local law enforcement via a communication interface, such as a Wi-Fi or other wireless interface [0119]. That is the sensor data is not associated with the plurality of detectors.  
Dey does not disclose each of the plurality of event detectors comprises at least two optical isolation devices and at least two signal translators, wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation; transmitting the status report to a remote client via the network interface
Schwartz teaches each of the plurality of event detectors comprises at least two optical isolation devices and at least two signal translators
Examiner notes, the examiner has given the claims their broadest reasonable interpretation consistent with the applicant’s specification. Applicant’s specification [0108] describe an event detector circuitry includes “an isolation device such as analog or digital radio receiver and transmitter…Signal Translator could be, for example, a voltage step up/down, radio mixer, an analog to digital convertor.” Thus, the examiner interprets “signal isolators” as “a buffer circuit, or analog or digital radio receiver and transmitter”, and “signal translator” as “D/A converters”. 
Schwartz [Para. 0030-0033, 0063, 0073-0076] describes a sensor device may use capacitive, elastive, resistive, inductive, magnetic acoustic, ultrasonic, and/or optical techniques to detect the position or motion. The sensor device includes receivers with one or more of wireless interconnects, Examples include Bluetooth, RF. The sensor processor may comprise sensor circuitry that transmit and receive analog and/or digital signals. The sensor processor 360 may comprise sensor circuitry that contains a plurality of D/A converters or analog/digital converters (ADCs). Fig. 4 shows the sensor circuitry that includes plurality of receiver channels 370 (e.g., 3701, 3702, 3703). Each of the receiver channels provides complex resistor string, buffered the signal voltage (e.g., by a buffer) and a digital-to-analog converter that is able to receive an analog signal and deliver a digital signal. Further, none of these receiver channel components, resistor string, buffer and digital-to-analog converter can carry optical signal. That is, each of the receiver channels includes buffer to buffer signal voltage, resistor and analog/digital converters ( ADCs) in the supporting components 412 that performs optical isolation and signal translation).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Dey and Schwartz to reduce the effects of noise and to improve reliably sensor signals [0008].
The combination of Dey and Schwartz does not disclose wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation; transmitting the status report to a remote client via the network interface
Sexton teaches wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation ([Para. 0022-0028, 0041-0044] Fig. 4 shows an exemplary embodiment of a system 100 for monitoring and controlling devices includes at least one central controller 108 (base station) and one or more sensor nodes 106 (i.e., event detectors) that are operably coupled to one another via the communication network 110, which comprises optical mesh network capable of providing optical and acoustic communication between and among the sensor nodes 106. The central controllers 108 include an acoustic transceiver 108c and an optical transceiver 108d that may transmit and receive optical data signals to and from a plurality of sensor nodes 106 and/or other central controllers in an optical mesh network). 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Dey, Schwartz and Sexton to reduce interference and improve signal propagation and shorter communication delay.
The combination of Dey, Schwartz and Sexton does not disclose transmitting the status report to a remote client via the network interface.
Wu teaches transmitting the status report to a remote client via the network interface ([Para. 0021-0022] Fig. 1 shows A server 102 is connected to various sensors 104 a, 104 b, 104 c, and 104 d over a network 106, and the server 102 (base station) includes a predictive maintenance engine 116, which sends status reports to an administrator device or other remote recipients (client device) including alarm notification via the network interface 904 as shown in Fig. 9 [0051]). 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of smart home event detectors from Dey, the sensors system from Schwartz, Sexton and Wu to implement status report for efficiently presents event status information to the user. 

Regarding Claim 9, the combination of Dey, Schwartz, Sexton and Wu, specifically, Dey teaches wherein the data received from the monitor device is raw data sent by the first monitor device without analyzing the interconnect signals ([Para. 0122] the central controller 73 of a home security network as shown in Fig. 7B, is a special-purpose controller that is dedicated to a subset of functions, such as a security controller that collects and analyzes sensor data primarily or exclusively as it relates to various security considerations for a home. The sensor data if provided from the remote system 74 (monitor device) is raw data without analyzing processes).

Regarding Claim 10, the combination of Dey, Schwartz, Sexton and Wu, specifically, Dey teaches analyzing the data to generate interconnect data associated with the first event detector the interconnect data being information about the first event detector inferred, in part, from the interconnect signals ([Para. 0121-0122, 0128, 0147] the controller 73 (base station) receives aggregated data from the remote system 74 (i.e., monitor device) and analyze environmental information and may include a display to present an operational status message (i.e., status report) associated with a security event, an environmental event, an operational condition, or the like, according to information received from at least one or the sensors 71, 72).

Regarding Claim 16, Dey teaches a system comprising: one or more computing devices that comprise a first set of instructions to be performed that cause the system to at least ([Para. 0189] implementation of the disclosed subject matter may be in the form of computer-implemented processes having computer program code containing instructions embodied in non-transitory media): 
receive data at a base station in communication with a server, the data associated with interconnect signals propagating among a plurality of event detectors on a common interconnect ([Para. 0123-0124, 0132] Figs. 7A-7B, show an example of a security system and/or smart-home network, which may be implemented over a local network 70 such as a Wi-Fi (i.e., common interconnect), which may be a mesh-type network for sensors 71, 72 (plurality of event detectors),  controller 73 (i.e., base station), remote system 74 (a central server or cloud-computing system)  to communicate with one another. [Para. 0180-0181] the controller 73 may receive at least a portion of the gathered and/or aggregated data propagating on the mesh-type network 70 from the remote system 74),
the interconnect signals indicative of events detected by the plurality of event detectors, the plurality of event detectors interconnected via the common interconnect ([Para. 0064-0065] the sensor data maybe an event detected by an intrusion detector or the intrusion detector may receive inputs from one or more sensors of intrusion events when a door or window from closed to open), wherein each of the plurality of event detectors comprises a radio frequency detector ([0064-0065, 0119, 0161, 0170] describes the sensors as an intrusion detector may include radio frequency (RF) sensor (i.e., radio frequency detector) detecting radio frequency (RF) signals); analyze, at the base station,  the received data to generate a status report associated with a first event detector among the plurality of event detectors, ([Para. 0122, 0128, 0147] the controller 73 (base station) receives aggregated data from the remote system 74 (i.e., monitor device) and analyze environmental information associated with one or more sensors, and may display to present an operational status message (i.e., status report) associated with a security event, an environmental event, an operational condition, or the like, according to information received from at least one or the sensors 71, 72); the status report including information about the first event detector inferred, in part, from the interconnect signals ([Para. 0147] the status message (i.e., status report) associated with a security event, an environmental event, an operational condition, or the like, according to information received from at least one or the sensors 71, 72); wherein the information about the first event detector comprises metadata indicative of a history of false alerts from the first event detector ([Para. 0038, 0043, 0066, 0069-0070, 0074-0076] The intrusion detector 240 may include a threat estimator 246, which may generate a threat level (intrusion state) including a value between 0 and 1 according to the time and/or location (i.e., metadata) of the intrusion received from a sensor (e.g., sensor 71, 72 of FIGS. 7A-7B). The intrusion state may correspond to an event that may represents a probability of intrusion which indicative of historical false alarms or a historical patterns of anomalous alarms from the sensor), and wherein each event detector of the plurality of event detectors is associated with each other event detector of the plurality of event detectors that is proximate to the plurality of event detectors ([Para. 0064, 0071-0078, 0148] Fig. 2A shows each of the intrusion detector 240, security alarm detector 272, tamper detector 250, is associated with each other event detector of the security system 200), the intrusion detector 240 may receive a signal and/or data from a sensor of an event when a door and/or window state changes (i.e., event metadata). The event metadata, such as inside, outside, orientation, height, occlusion, etc. is based on the detected data from sensors 71, 72 connected in the mesh-type network 70 (proximate to the event detectors) as shown in Fig. 7B. Fig. 7B shows a security system including alarm detector and one or more sensors 71, 72 are within a predetermined proximity to the building), and the sensor data is not associated with the plurality of event detectors ([Para. 0143-0146] describes when an environmental event is detected by sensor outside of the smart-home environment, the sensor data is transmitted to a central server 73 or cloud-computing system of the remote system 74 that associated with a fire department or the local law enforcement via a communication interface, such as a Wi-Fi or other wireless interface [0119]. That is the sensor data is not associated with the plurality of detectors.  
Dey does not disclose wherein each of the plurality of event detectors comprises at least two optical isolation devices and at least two signal translators wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation, and transmit the status report to a remote client of the server.
Schwartz teaches wherein each of the plurality of event detectors comprises at least two optical isolation devices and at least two signal translators
Examiner notes, the examiner has given the claims their broadest reasonable interpretation consistent with the applicant’s specification. Applicant’s specification [0108] describe an event detector circuitry includes “an isolation device such as analog or digital radio receiver and transmitter…Signal Translator could be, for example, a voltage step up/down, radio mixer, an analog to digital convertor.” Thus, the examiner interprets “signal isolators” as “a buffer circuit, or analog or digital radio receiver and transmitter”, and ”signal translator” as “D/A converters”. 
Schwartz [Para. 0030-0033, 0063, 0073-0076] describes a sensor device may use capacitive, elastive, resistive, inductive, magnetic acoustic, ultrasonic, and/or optical techniques to detect the position or motion. The sensor device includes receivers with one or more of wireless interconnects, Examples include Bluetooth, RF. The sensor processor may comprise sensor circuitry that transmit and receive analog and/or digital signals. The sensor processor 360 may comprise sensor circuitry that contains a plurality of D/A converters or analog/digital converters (ADCs). Fig. 4 shows the sensor circuitry that includes plurality of receiver channels 370 (e.g., 3701, 3702, 3703). Each of the receiver channels provides complex resistor string, buffered the signal voltage (e.g., by a buffer) and a digital-to-analog converter that is able to receive an analog signal and deliver a digital signal. Further, none of these receiver channel components, resistor string, buffer and digital-to-analog converter can carry optical signal. That is, each of the receiver channels includes buffer to buffer signal voltage, resistor and analog/digital converters ( ADCs) in the supporting components 412 that performs optical isolation and signal translation).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Dey and Schwartz to reduce the effects of noise and to improve reliably sensor signals [0008].
The combination of Dey and Schwartz does not disclose wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation, and transmit the status report to a remote client of the server.
Sexton teaches wherein the base station is electrically isolated from the common interconnect, and wherein the electrical isolation comprises one of optical isolation, inductive isolation and capacitive isolation ([Para. 0022-0028, 0041-0044] Fig. 4 shows an exemplary embodiment of a system 100 for monitoring and controlling devices includes at least one central controller 108 (base station) and one or more sensor nodes 106 (i.e., event detectors) that are operably coupled to one another via the communication network 110, which comprises optical mesh network capable of providing optical and acoustic communication between and among the sensor nodes 106. The central controllers 108 include an acoustic transceiver 108c and an optical transceiver 108d that may transmit and receive optical data signals to and from a plurality of sensor nodes 106 and/or other central controllers in an optical mesh network). 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of sensors systems from Dey, Schwartz and Sexton to improve signal propagation and shorter communication delay.
The combination of Dey, Schwartz and Sexton does not disclose transmit the status report to a remote client of the server.
Wu teaches transmit the status report to a remote client of the server ([Para. 0021-0022] Fig. 1 shows A server 102 is connected to various sensors 104 a, 104 b, 104 c, and 104 d over a network 106, and the server 102 (base station) includes a predictive maintenance engine 116, which sends status reports to an administrator device or other remote recipients (client device) including alarm notification via the network interface 904 as shown in Fig. 9 [0051]). 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of smart home event detectors from Dey, the sensors system from Schwartz, Sexton and Wu to implement status report for efficiently presents event status information to the user. 

Regarding Claim 17, the combination of Dey, Schwartz, Sexton and Wu, specifically, Dey teaches wherein the base station is coupled to a monitor device monitoring the interconnect signals ([Para. 0123-0124] Fig. 7B shows controller 73 (i.e., base station) and remote system 74 (i.e., monitor device) are interconnected over the mesh-type network).
Regarding Claim 18, the combination of Dey, Schwartz, Sexton and Wu, specifically, Dey teaches wherein the data is received from a monitor device (i.e., analytics server) monitoring the interconnect signals via an interface with the common interconnect ([Para. 0180-0181] the controller 73 may receive at least a portion of the gathered and/or aggregated data from the remote system 74 (monitoring device), which monitoring sensors data (i.e., interconnect signal from sensor 71 and 72) propagating on the mesh-type network 70).

6.	Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Schwartz, Sexton and Wu as applied to claims 8 and 16 respectively above, and further in view of Breed et al. (Pat. Pub No. US 2016/0050264) hereinafter Breed.
Regarding Claim 11, the combination of Dey, Schwartz, Sexton and Wu does not explicitly disclose transmitting the status report is responsive to a request received from the remote client via the network interface.
Breed teaches wherein transmitting the status report is responsive to a request received from the remote client via the network interface ([Para. 0094, 0124-0126] Fig. 5 shows an interconnected network architecture with the sensors, gateway entity, cloud processing device and user device interact with each other, where the user device submits a request to the cloud processing device 38 of management process for the status report, and the report is forwarded to the user device that submitted the original request).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Schwartz, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability.

Regarding Claim 12, the combination of Dey, Schwartz, Sexton and Wu does not explicitly disclose receiving an alert instruction from the remote client via the network interface, the alert instruction associated with a request to cause the first event detector to generate a sensory notification.
Breed teaches receiving an alert instruction from the remote client via the network interface, the alert instruction associated with a request to cause the first event detector to generate a sensory notification ([Para. 0018, 0107] the processor of a client device forwards a configuration update including updated rules to sensors.  When the conditions is match to the rule, which triggered the sensor devices to provide a particular type of notification in response).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Schwartz, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability and performance.

Regarding Claim 13, the combination of Dey, Schwartz, Sexton and Wu does not disclose wherein the alert instruction is unassociated with an event a first event detector is configured to detect.
 Breed teaches wherein the alert instruction is unassociated with an event a first event detector is configured to detect ([Para. 0142] the updated rules which specify a specific filter is not associated to sensor is configured to detect).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Schwartz, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability and performance.

Regarding Claim 14, the combination of Dey, Schwartz, Sexton and Wu does not disclose in response to receiving the alert instruction, generating an alert signal configured to cause the first event detector to generate the sensory notification.
 Breed teaches comprising: in response to receiving the alert instruction, generating an alert signal configured to cause the first event detector to generate the sensory notification ([Para. 0018, 0107] the processor of a client device forwards a configuration update including updated rules to sensors.  When the conditions is match to the rule, which triggered the sensor devices to provide a particular type of notification in response).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Schwartz, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability and performance.

Regarding Claim 15, the combination of Dey, Schwartz, Sexton and Wu does not disclose in response to receiving the alert instruction causing the first event detector to generate the sensory notification to the first monitor device to transmit onto the common interconnect.
Breed teaches in response to receiving the alert instruction causing the first event detector to generate the sensory notification to the first monitor device to transmit onto the common interconnect ([Para. 0018, 0107] Fig. 1, the processor of a client device forwards a configuration update including a trigger message and updated rules to the monitored zone (including sensors and output device) to provide sensory notification in response through the network 22 (common interconnect).  
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Schwartz, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability and performance.

Regarding Claim 19, the combination of Dey, Schwartz, Sexton and Wu does not disclose the status report is responsive to a request received by the server from the remote client.
Breed teaches wherein transmitting the status report is responsive to a request received by the server from the remote client [Para. 0094, 0124-0126] Fig. 5 shows an interconnected network architecture with the sensors, gateway entity, cloud processing device and user device interact with each other, where the user device submits a request to the cloud processing device 38 of management process for the status report, and the report is forwarded to the user device that submitted the original request).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dey, Schwartz, Sexton, Wu and Breed to implement the sensors processing to improve the system reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150119079, Tarlazzi et al. discloses System and method for location of mobile devices in confined environments.
US 20150355239, Augustoni et al. discloses Isolating interchip communication circuit and method.
 US 20170095176, Sun et al. discloses single-unit leadless EEG sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413